 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     SHARON LAHEY
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: 415-977-8963
 6   Facsimile: 415-744-0134
     E-mail: Sharon.Lahey@ssa.gov
 7
 8   Attorneys for DEFENDANT

 9
                                     UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
                                           SACRAMENTO DIVISION
12
                                                     )
13   DEWAYNE R. BOYD,                                )   CASE NO. 2:18-cv-03152-AC
                                                     )
14          Plaintiff,                               )   STIPULATION AND PROPOSED ORDER
                                                     )
15          vs.                                      )   FOR SECOND EXTENSION OF TIME TO
                                                     )   RESPOND TO PLAINTIFF’S MOTION
16                                                   )   FOR SUMMARY JUDGMENT
     ANDREW SAUL,
       Commissioner of Social Security,              )
17                                                   )
            Defendant.                               )
18                                                   )
                                                     )
19
20
            DEWAYNE R. BOYD (“Plaintiff”), and ANDREW SAUL, Commissioner Of Social Security
21
     (“Defendant” or the “Commissioner”), hereby stipulate, subject to the approval of the Court, to a 14-day
22
     extension of time to for the Commissioner to respond to Plaintiff’s Motion for Summary Judgment (ECF
23
     15). The current deadline is August 8, 2019, and the new deadline would be August 22, 2019. The
24
     deadline for any reply would be September 11, 2019. This is the second extension of time requested in
25
     the above-captioned matter. Defendant requests this additional time because the Commissioner is
26
     considering the possible settlement of the above-captioned action without further briefing by the parties.
27
     ////
28
     ////
     DEF.’S EOT & PROPOSED ORDER                          1                     CASE NO. 2:18-cv-03152-AC
 1
     The parties further stipulate that the scheduling order in the above-captioned matter be modified
 2
     accordingly.
 3
                                                  Respectfully submitted,
 4
                                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 5
 6
     Dated: August 7, 2019                        By: /s/ Lawrence David Rohlfing*
 7                                                LAWRENCE DAVID ROHLFING
                                                  Attorney for Plaintiff
 8                                                [*As authorized by e-mail on August 7, 2019]
 9
     Dated: August 7, 2019                        McGREGOR W. SCOTT
10                                                United States Attorney
11                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
12
                                                  By:    /s/ Sharon Lahey
13                                                SHARON LAHEY
14                                                Assistant Regional Counsel

15
16                                                   ORDER
17
            Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendant shall respond to Plaintiff’s
18
     Motion for Summary Judgment on or before August 22, 2019. Plaintiff shall file any reply on or before
19
     September 11, 2019. All other deadlines are modified accordingly.
20
21
     DATED: August 7, 2019
22
23
24
25
26
27
28

     DEF.’S EOT & PROPOSED ORDER                         2                     CASE NO. 2:18-cv-03152-AC
